Citation Nr: 9909415	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-27 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the VA 
RO which denied an increase in a 50 percent rating for an 
anxiety disorder.  



FINDING OF FACT

The veteran's anxiety disorder is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.130, Code 9400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1942 
to November 1945.  Following a 1943 airplane accident, he was 
grounded from all duty involving flying due to anxiety.  The 
1945 service separation examination shows a normal 
psychiatric system.


A 1950 VA examination noted an anxiety reaction.

In a May 1950 decision, the RO granted service connection for 
an anxiety reaction, with a 10 percent evaluation.  

Medical records from later years show periodic examination 
and treatment for psychiatric problems, as well as for non-
service-connected physical ailments.  The veteran worked for 
a city parks department for many years before retiring in the 
1980s.

Private and VA medical records show multiple hospitalizations 
in 1991 for treatment of psychiatric symptoms of depression 
and anxiety.  On VA examination in 1992, the veteran was 
diagnosed with generalized anxiety disorder with depressive 
features.  

In a May 1992 decision, the RO granted an increased 
evaluation of 50 percent for generalized anxiety disorder 
with depressive features.  

Later medical records show periodic psychiatric treatment 
including hospitalizations in 1993 and 1994.  Various non-
service-connected physical ailments were also treated.

The veteran's current claim for an increased rating for his 
psychiatric disorder was filed in March 1997.

On VA examination in March 1997, the 76 year old veteran 
reported that for the past two years he had been residing in 
the Chelsea Soldiers Home.  He gave a history of anxiety and 
depression which he attributed to a plane crash during World 
War II.  He said that as a result of the accident in service 
he was fearful when riding in cars.  He related that he was 
constantly depressed and wished he were dead.  He indicated 
that much of his anxiety and depression was due to numerous 
medical problems that have increased over the years, 
including hypertension, glaucoma, cataracts, and arthritis in 
the shoulder and hip.  He stated that he retained some 
ability to enjoy activities such as listening to tapes and 
participating in an exercise rehabilitation program.  He 
described his energy level as low.  He reported that he was 
able to carry out activities of daily living and self care.  
He said that his appetite was poor and he had lost weight; 
the examiner commented that weight appeared to be about 
normal.  He stated that he cried frequently during the day, 
but was unable to specify particular thoughts that brought on 
crying spells.  He said that he avoided social gatherings, 
such as with his family, because he was bothered by noise.  
He stated that he limited his contact with grandchildren 
because he became anxious when leaving his residence to ride 
in cars or buses.  He indicated that he retired from his 
occupation as an arborist in 1983.  The examiner noted that 
he spoke with pride and satisfaction about his former 
occupation.  The examiner indicated that it was difficult to 
estimate the degree of disability for employment since he was 
retired and had no plans or reason to work.  The examiner 
stated that it was unclear how much his anxiety and 
depression may have impaired his work capacity before he 
retired.  The veteran reported he continued to take 
prescribed medication for nervous symptoms.  On mental status 
examination, the veteran was observed to be oriented times 
three.  The examiner noted that his appearance and behavior 
conveyed a sense of moderate worry.  No delusional thinking 
or hallucinations were elicited.  Memory and organization of 
ideas in normal conversation were noted to be essentially 
unimpaired.  The diagnosis was generalized anxiety disorder 
with depressive features.  


II.  Analysis

The veteran's claim for an increase in a 50 percent rating 
for an anxiety disorder is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  The 
veteran's representative argues that the last VA examination 
was inadequate as it did not include a DSM-IV multiaxial 
diagnosis with a Global Assessment of Functioning score.  
However, the veteran's diagnosis is well established, and the 
examiner gave a detailed narrative description of the 
veteran's symptoms and functioning.  The Board finds the 
examination was adequate for rating purposes.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service connected anxiety disorder is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under such 
regulation, a 50 percent rating is to be assigned for an 
anxiety disorder (or other mental disorder) when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The veteran's current claim for an increased rating for his 
psychiatric disorder was filed in 1997.  Although psychiatic 
hospitalizations have occurred in the past, there is no 
evidence of such admissions in the past few years.  He 
continues to take prescribed medication for his nervous 
symptoms.  The veteran has a number of non-service-connected 
physical ailments.  In recent years he has been living in a 
soldiers home.

On VA examination in 1997, the veteran indicated that he 
continued to experience symptoms of depression and anxiety.  
The examiner noted that the veteran's behavior conveyed a 
sense of moderate worry.  No delusional thinking or 
hallucinations were observed.  Memory and organization of 
ideas were noted to be essentially unimpaired.  The veteran 
related that he limited social contacts with his family due 
to nervousness.  He said that he has crying spells frequently 
during the day, but he was able to enjoy activities such as 
exercising and listening to tapes.  In addition, he is able 
to carry out activities of daily living and self care.  The 
veteran retired in 1983 but expressed pride and satisfaction 
about his former occupation as an arborist.  The diagnosis 
was generalized anxiety disorder with depressive features.  

In the judgment of the Board, the psychiatric disability 
picture more nearly approximates the criteria for a 50 
percent rating.  The evidence reveals no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as panic attacks, 
disturbances of mood, and difficulty in establishing and 
maintaining effective social relationships, and such is to be 
rated 50 percent.  The medical evidence describes few of the 
symptoms which are listed as typical of a 70 percent 
psychiatric disorder.  For example, there is no evidence of 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently; impaired impulse control; 
spatial disorientation; neglect of personal appearance; etc.  
The extent of symptoms and the associated occupational and 
social impairment, as described in the code for a 70 percent 
rating, are not demonstrated.  The disability more nearly 
approximates the 50 percent rating criteria, than the 70 
percent rating criteria, and thus the lower rating of 50 
percent is to be assigned.  38 C.F.R. § 4.7.

The preponderance of the evidence is against a rating higher 
than 50 percent for an anxiety disorder.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim for an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for an anxiety disorder is denied.  



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 
- 3 -


- 1 -


